Registration No. 333-69827 As filed with the Securities and Exchange Commission onMarch 7, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO.1 TO FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HICKORY TECH CORPORATION (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation or organization) 41-1524393 (I.R.S. Employer Identification No.) 221 East Hickory Street P.O. Box 3248 Mankato, Minnesota 56002-3248 (Address of registrant’s principal executive offices, including zip code) HICKORY TECH CORPORATION DIRECTORS’ STOCK OPTION PLAN (Full title of the plan) David A. Christensen 221 East Hickory Street P.O. Box 3248 Mankato, Minnesota 56002-3248 (507)387-3355 (Name, address and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE1 Title of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock, no par value N/A N/A N/A This Registration Statement shall also cover any additional shares of the registrant’s common stock that may become issuable under the Hickory Tech Corporation Directors’ Stock Option Plan, by reason of any stock dividend, stock split, recapitalization or any other similar transaction effected without the registrant’s receipt of consideration which results in an increase in the number of outstanding shares of the registrant’s common stock. EXPLANATORY NOTE The Form S-8 (Registration No. 333-69827) previously filed with the Securities and Exchange Commission on December 29, 1998 registering shares issuable pursuant to the Hickory Tech Corporation Directors’ Stock Option Plan (the “Form S-8”) inadvertently failed to include as an exhibit the signed opinion of counsel and the related consent of such counsel.This Post-Effective Amendment No. 1 to Form S-8 is being filed to include as Exhibit 5.1 a signed opinion of counsel and as Exhibit 23.1 the related consent of such counsel. The registration fee of $337.08 was paid in full at the time of filing of the Form S-8.Accordingly, no fee is included herewith. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference. The following documents, which have been filed with the Securities and Exchange Commission (the “SEC”) by Hickory Tech Corporation(hereinafter “we,” “us,” “the company” or “HickoryTech”), are incorporated by reference in this registration statement: (a) Our Annual Report on Form10-K for the fiscal year ended December 31, 2010; and (b) The description of our common stock contained in any registration statement or report filed by us under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and any amendment or report filed for the purpose of updating such description. All documents filed by us pursuant to Sections13(a), 13(c), 14 and 15(d) of the Exchange Act subsequent to the date hereof and prior to the filing of a post-effective amendment which indicates that all securities offered hereby have been sold or which deregisters all securities remaining unsold shall be deemed to be incorporated by reference herein and to be a part hereof from the respective dates of filing of such documents. Item 4.Description of Securities. Not applicable. Item 5.Interests of Named Experts and Counsel. Not applicable. Item 6.Indemnification of Directors and Officers. Section302A.521 of the Minnesota Business Corporation Act provides that a company shall, subject to certain limitations, indemnify officers and directors made or threatened to be made a party to a proceeding by reason of that officer or director’s former or present official capacity with the company.As required, we will indemnify that person against judgments, penalties, fines, settlements and reasonable expenses if the officer or director: · has not been indemnified by another organization; · acted in good faith; · has not received an improper personal benefit and Section 302A.255 regarding director conflicts of interests, if applicable, has been satisfied; · assuming the case is a criminal proceeding, the person had no reasonable cause to believe the conduct was unlawful; and · reasonably believed that the conduct was in the best interests of the company or, in the case of an officer or director who is or was serving at the request of the company as a director, officer, partner, trustee, employee or agent of another organization or employee benefit plan, reasonably believed that the conduct was not opposed to the best interests of the company. Article XI of HickoryTech’s Restated Articles of Incorporation provides that except to the extent provided by applicable law, a director shall not be personally liable to HickoryTech or its shareholders for monetary damages for (i) any breach of the director's duty of loyalty to HickoryTech or its shareholders, (ii) acts or omissions not in good faith or that involve intentional misconduct or a knowing violation of law, (iii) under Section 302A.559 or 80A.23 of the Minnesota Statutes (with respect to illegal distributions of assets and securities violations, respectively), (iv) any transaction from which the director derived an improper personal benefit or (v) any act or omission occurring prior to the date when Article XI became effective. Section 4.01 of HickoryTech’s Amended and Restated By-Laws provides for indemnification to the extent required or permitted by Section 302A.521 of the Minnesota Statutes or other provisions of law. We maintain directors’ and officers’ liability insurance which covers certain liabilities and expenses of our directors and officers and covers HickoryTech for reimbursement of payments to our directors and officers in respect of such liabilities and expenses. The discussion above of HickoryTech’s Restated Articles of Incorporation, Amended and Restated By-Laws and Section 302A.521 of the Minnesota Statutes is only a summary and is qualified in its entirety by the full text of each of the foregoing. Item 7.Exemption from Registration Claimed. Not applicable. Item 8.Exhibits. Restated Articles of Incorporation (Incorporated by reference to Exhibit3 to the registrant's Form10-Q filed May 7, 1999). Amended and Restated By-Laws (Incorporated by reference to Exhibit 3.1 to the registrant’s Form 10-Q filed May 3, 2007). Certificate of Designations of SeriesA Junior Participating Preferred Stock of Hickory Tech Corporation (Incorporated by reference to Exhibit3(c) to the registrant's Form10-K filed March29, 2000). Amended and Restated Shareholder Rights Agreement (Incorporated by reference to Exhibit 4.1 to the registrant’s Form 8-A filed March 17, 2009). Third Amended and Restated Credit Agreement dated as of December 30, 2005, by and among HickoryTech Corporation, as Borrower, the Lenders referred to herein and Wachovia (formerly known as First Union National Bank), as Administrative Agent (Incorporated by reference to Exhibit 4.1 to the registrant’s Form 8-K filed January 6, 2006). Opinion of Dorsey & Whitney LLP. Consent of Dorsey & Whitney LLP (included in Exhibit 5.1). Consent of Independent Registered Public Accounting Firm, Grant Thornton LLP. Power of Attorney (included on signature page). Item 9.Undertakings. (a)The undersigned registrant hereby undertakes: (1)To file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement: (i)To include any prospectus required by Section10(a)(3) of the Securities Act of 1933, as amended (the “Securities Act”); (ii)To reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement.Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the SEC pursuant to Rule424(b) if, in the aggregate, the changes in volume and price represent no more than a 20% change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective registration statement; and (iii)To include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement; provided, however, that paragraphs(a)(1)(i) and (a)(1)(ii) above do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in periodic reports filed with or furnished to the SEC by the registrant pursuant to Section13 or Section15(d) of the Exchange Act that are incorporated by reference in the registration statement. (2)That, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3)To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (b)The undersigned registrant hereby undertakes that, for purposes of determining any liability under the Securities Act, each filing of the registrant’s annual report pursuant to Section13(a) or Section15(d) of the Exchange Act that is incorporated by reference in the registration statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (c)Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the SEC such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Mankato, State of Minnesota, on March 7, 2011. HICKORY TECH CORPORATION By:/s/ David A. Christensen David A. Christensen Secretary, Senior Vice President, Chief Financial Officer and Treasurer KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below hereby constitutes and appoints John W. Finke and David A. Christensen, and each of them, the undersigned’s true and lawful attorneys-in-fact and agents, each acting alone, with the powers of substitution and revocation, for the undersigned and in the undersigned’s name, place and stead, in any and all capacities, to sign a Registration Statement on FormS-8, and any and all amendments (including post-effective amendments) thereto, relating to the offering of shares of common stock of Hickory Tech Corporation pursuant to the Hickory Tech Corporation Directors’ Stock Option Plan, as may be amended from time to time, and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto such attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as the undersigned might or could do in person, hereby ratifying and confirming all that such attorneys-in-fact and agents or any of them, or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ John W. Finke John W. Finke President, Chief Executive Officer, and Director (principal executive officer) March 7, 2011 /s/ David A. Christensen David A. Christensen Secretary, Senior Vice President, Chief Financial Officer and Treasurer (principal financial officer and principal accounting officer) March 7, 2011 /s/ Robert D. Alton, Jr. Robert D. Alton, Jr. Director March 7, 2011 /s/ Lyle T. Bosacker Lyle T. Bosacker Director March7, 2011 /s/ James W. Bracke James W. Bracke Director March 7, 2011 /s/ Myrita P. Craig Myrita P. Craig Director March 7, 2011 /s/ Diane L. Dewbrey Diane L. Dewbrey Director March 7, 2011 /s/ Lyle G. Jacobson Lyle G. Jacobson Director March 7, 2011 /s/ R. Wynn Kearney, Jr. R. Wynn Kearney, Jr. Director March 7, 2011 /s/ Dale E. Parker Dale E. Parker Director March 7, 2011 EXHIBIT INDEX Exhibit Number Description Restated Articles of Incorporation (Incorporated by reference to Exhibit3 to the registrant's Form10-Q filed May 7, 1999). Amended and Restated By-Laws (Incorporated by reference to Exhibit 3.1 to the registrant’s Form 10-Q filed May 3, 2007). Certificate of Designations of SeriesA Junior Participating Preferred Stock of Hickory Tech Corporation (Incorporated by reference to Exhibit3(c) to the registrant's Form10-K filed March29, 2000). Amended and Restated Shareholder Rights Agreement (Incorporated by reference to Exhibit 4.1 to the registrant’s Form 8-A filed March 17, 2009). Third Amended and Restated Credit Agreement dated as of December 30, 2005, by and among HickoryTech Corporation, as Borrower, the Lenders referred to herein and Wachovia (formerly known as First Union National Bank), as Administrative Agent (Incorporated by reference to Exhibit 4.1 to the registrant’s Form 8-K filed January 6, 2006). Opinion of Dorsey & Whitney LLP. Consent of Dorsey & Whitney LLP (included in Exhibit 5.1). Consent of Independent Registered Public Accounting Firm, Grant Thornton LLP. Power of Attorney (included on signature page).
